DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/208,954. Receipt of the RCE, amendments, and arguments filed on 11/07/2022 is acknowledged.
Claims 1, 3-7, 9, 10, 12-15, and 17-19 are pending.
Claims 2, 8, 11, 16, and 20 are cancelled.
Claims 1, 3-7, 9, 10, 12-15, and 17-19 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 10, 12-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Benedettini (U.S. Publication 2003/0221388) in view of Maziarz (U.S. Publication 2008/0263971).
Regarding claim 1, Benedettini discloses a method of constructing a termination point in a wall, the method comprising the steps of:
attaching a rigid, cured cement board (#22; see paragraph 29) to exterior sheathing (#20) of the wall (see figure 7);
attaching a stop bead apparatus (#10; see figure 7) to the rigid, cured cement board along terminating location of the wall (figure 7 depicts the terminating location of the wall), wherein a terminating edge of the rigid, cured cement board is positioned with a gap formed between the exterior sheathing of the wall and the base panel (#16) of the stop bead apparatus (see figure 7), a dimension of the stop bead wall between an interior surface of the base panel and the exterior sheathing of the wall is less than a thickness of the rigid, cured cement board (See figure 7, where the base panel #16 can be swivel attached to the stop bead wall #18 using protrusion #91 and receiver #93, where such a location of the protrusion and receiver at the stop bead wall #18 comprises a dimension less than that between the thinner portion of the base panel and the exterior sheathing #20 and thus a dimension smaller than the cement board #20 that is to abut the base panel #16 at the thinner portion and be received within such a gap as defined); and
applying a finish layer (#28) to an exterior surface of the cement board, whereby the finish layer covers the base panel of the stop bead apparatus (see figure 7).
Benedettini discloses a stop bead wall #18 which extends substantially perpendicular to the base panel #16, such as when used with a panel #22 that can allow a configuration as depicted in figure 6a within the bead stop apparatus embodiment of figure 7, and is free from holes or openings in order to provide a flat (or arcuate) clean finished transition between edges of the system; however, Benedettini does not disclose the stop bead apparatus is attached on a wall proximate to a jamb of a door or window, with a flexible spacing member attached to the stop bead wall of the stop bead apparatus and contacting and compressing against the jamb. It is highly well known in the art, as evidenced by Maziarz, that such stop bead assemblies can be positioned so as to abut a door or window jamb, where a flexible spacing member extends from a surface of the stop bead wall of the stop bead apparatus and contact the jamb in order compress against the jamb and allow for movement of the jamb due to temperature changes while still maintaining a seal between the stop bead and the jamb. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the bead stop assembly of Benedettini to comprise of a flexible member that extends from an opposite side of the stop bead wall with respect to the cement board so as to contact a jamb such that the stop bead wall and base panel extend substantially perpendicular to one another when the apparatus is in contact with the jamb, as taught in Maziarz, in order to allow such a system to be used adjacent window and door jambs and allow for movement of such jambs due to temperature changes while maintaining such a seal between the bead stop and the jamb during use.
Regarding claim 3, Benedettini in view of Maziarz render obvious the step of caulking a joint between the stop bead apparatus and the jamb (figure 8 of Maziarz depicts such a flexible spacing member of the stop bead can form a caulk receiving area #133 to receive caulk #6, where such features would be provided within Benedettini in order to provide an aesthetic, smooth transition between such elements of the wall).
Regarding claim 4, Benedettini in view of Maziarz render obvious a bond-breaking tape positioned between an exterior surface of the spacing member and the caulking within the joint between the stop bead apparatus and the jamb (Maziarz discloses use of a bond breaking tape #135 between the caulk #6 and flexible member #109, where such features would be provided within Benedettini as explained above).
Regarding claim 5, Benedettini in view of Maziarz render obvious applying the finish layer to the exterior surface of the cement board further comprises securing a terminating edge of the finish layer to at least a portion of a front wall (Benedettini; #38) of the stop bead apparatus (see figure 7 of Benedettini).
Regarding claim 6, Benedettini in view of Maziarz render obvious a front wall (Benedettini; #38) of the stop bead apparatus comprises an exterior edge (the leftmost edge of figure 7 of Benedettini), the exterior edge being an outermost portion of the stop bead apparatus (see figure 7 of Benedettini), whereby the base panel is positioned inset relative to the exterior edge such that the finish layer formed over the base panel is substantially flush with the exterior edge (see figure 7 of Benedettini as well as figure 6a of Benedettini, where such a finish layer would be substantially flush with the exterior edge of the front wall when the base panel and stop bead wall extend substantially perpendicular to one another as explained above).
Regarding claim 7, Benedettini in view of Maziarz render obvious the exterior edge further comprises one of: a pointed terminating end of the stop bead wall; a terminating end of the stop bead wall, the terminating end having substantially right angles; a curved terminating end of the stop bead wall, the curved terminating end extending back towards the base panel; or a terminating end of the stop bead wall, the terminating end having a rounded edge with a curvilinear shape (as depicted in figures 6a and 8 and paragraph 41 of Benedettini, such a front wall #38 can comprise of a rounded edge or form an end of the stop bead wall with right angles with respect to the base panel #16, where it would have been obvious to have provided such features within the invention of figure 7 to provide similar aesthetics as needed).
Regarding claim 9, Benedettini in view of Maziarz render obvious only an interior surface of the stop bead wall contacts the exterior sheathing of the wall (see figure 7 of Benedettini at #12).
Regarding claim 10, Benedettini discloses a system for terminating a wall, the system comprising:
a rigid, cured cement board (#22; see paragraph 29) attached to exterior sheathing (#20) of the wall (see figure 7);
a stop bead apparatus (#10; see figure 7) affixed to the rigid, cured cement board (see figure 7), the stop bead apparatus having:
a substantially planar base panel (#16);
a stop bead wall (#18) extending in a substantially perpendicular angle from the base panel (see figure 7, where the stop bead wall #18 can extend substantially perpendicular to the base panel #16 when used with a board #22 of a size as depicted in figure 6a, where the swivel between the stop bead wall and base panel allow for accommodation of boards of different thicknesses), the stop bead wall being free from holes or openings (Paragraph 34 discloses the stop bead wall #18 provides a clean, finished transition between edges and thus is free of openings or holes to provide such a clean transition. Figure 5 also shows such a stop bead wall #18 is to be free of holes as well.);
a front wall (#38) connected to the stop bead wall (see figure 7), the front wall having an exterior edge (the left edge of figure 7) being the outermost portion of the stop bead apparatus (see figure 7), wherein a gap is formed between the base panel and the exterior sheathing of the wall (see figure 7), wherein a terminating edge of the rigid, cured cement board is positioned with the gap such that the terminating edge of the rigid, cured cement board is positioned between the exterior sheathing and the base panel (see figure 7), wherein a dimension of the stop bead wall between an interior surface of the base panel and the exterior sheathing of the wall is less than a thickness of the rigid, cured cement board (the stop bead wall #16 can be swivel attached to the stop bead wall #18 using protrusion #91 and receiver #93, where such a location of the protrusion and receiver at the stop bead wall comprises a dimension less than that between the thinner portion of the base panel and the exterior sheathing #20 and thus a dimension smaller than the cement board #20 that is to abut the thinner portion of the base panel #16 and be received within such a gap as defined, where such an embodiment of Benedettini can be considered substantially perpendicular with respect to the base panel and stop bead wall elements, or can be rotated to form the perpendicular arrangement as depicted in figure 6a when used with a board #22 with a thickness as that depicted in figure 6a), and wherein cement forming the rigid, cured board is cured prior to insertion into the gap (see figure 7); and
a finish layer (#28) applied to an exterior surface of the rigid, cured cement board (see figure 7), wherein the finish layer covers the base panel of the stop bead apparatus (see figure 7).
However, Benedettini does not disclose use of a flexible spacing member as defined or the assembly placed against a jamb of a door or window. It is highly well known in the art, as evidenced by Maziarz, that such stop bead assemblies can be positioned so as to abut a door or window jamb, where a flexible spacing member extends from a surface of the stop bead wall of the stop bead apparatus and contact the jamb in order to allow for movement of the jamb due to temperature changes while still maintaining a seal between the stop bead and the jamb. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the bead stop assembly of Benedettini to comprise of a flexible member that extends from an opposite side of the stop bead wall with respect to the cement board so as to contact a jamb such that the stop bead wall and base panel extend substantially perpendicular to one another, as taught in Maziarz, in order to allow such a system to be used adjacent window and door jambs and allow for movement of such jambs due to temperature changes while maintaining such a seal between the bead stop and the jamb during use.
Regarding claim 12, Benedettini in view of Maziarz render obvious a caulked joint between the stop bead apparatus and the jamb (figure 8 of Maziarz depicts such a flexible spacing member of the stop bead can form a caulk receiving area #133 to receive caulk #6, where such features would be provided within Benedettini in order to provide an aesthetic, smooth transition between such elements of the wall).
Regarding claim 13, Benedettini in view of Maziarz render obvious a bond-breaking tape positioned between an exterior surface of the spacing member and the caulked joint between the stop bead apparatus and the jamb (Maziarz discloses use of a bond breaking tape #135 between the caulk #6 and flexible member #109, where such features would be provided within Benedettini as explained above).
Regarding claim 14, Benedettini in view of Maziarz render obvious a terminating edge of the finish layer is secured to at least a portion of the front wall (Benedettini; #38) of the stop bead apparatus (see figure 7 of Benedettini).
Regarding claim 15, Benedettini in view of Maziarz render obvious the exterior edge further comprises one of: a pointed terminating end of the stop bead wall; a terminating end of the stop bead wall, the terminating end having substantially right angles; a curved terminating end of the stop bead wall, the curved terminating end extending back towards the base panel; or a terminating end of the stop bead wall, the terminating end having a rounded edge with a curvilinear shape (as depicted in figures 6a and 8 and paragraph 41 of Benedettini, such a front wall #38 can comprise of a rounded edge or forms an end of the stop bead wall with right angles relative to the base panel #16, where such features would be provided within the embodiment of figure 7 to provide similar aesthetics to the finished assembly).
Regarding claim 17, Benedettini in view of Maziarz render obvious only an interior surface of the stop bead wall contacts the exterior sheathing of the wall (see figure 7 of Benedettini at #12).
Regarding claim 18, Benedettini discloses a stop bead apparatus (#10; see figure 7), for use with a stucco or thin veneered stone wall (see figure 7) comprising:
a substantially planar base panel (#16);
a stop bead wall (#18) extending in a substantially perpendicular angle from the base panel (see figure 7, where the embodiment of figure 7 can be used with boards #22 of a thickness so as to allow the base panel and stop bead wall to be substantially perpendicular to one another, such as that depicted in figure 6a, where the swivel between the base panel and stop bead wall allows for accommodating boards #22 of different thickness as needed), the stop bead wall being free from holes or openings and being positioned substantially parallel to the jamb (Paragraph 34 discloses the stop bead wall #18 provides a clean, finished transition between edges and thus is free of openings or holes to provide such a clean transition. Figure 5 also shows such a stop bead wall #18 is to be free of holes as well.);
a front wall (#38) connected to the stop bead wall (see figure 7), the front wall having an exterior edge which forms an outermost portion of the stop bead apparatus (see figure 7); and
a gap formed between an interior face of the base panel and a location proximate to an inner, terminating end of the stop bead wall, the inner, terminating end of the stop bead wall configured to contact or substantially contact exterior sheathing of the stucco or thin veneered stone wall (see figure 7), wherein a dimension of the stop bead wall between an interior surface of the base panel and the exterior sheathing of the wall is less than a thickness of the rigid, cured cement board (the stop bead wall #16 can be swivel attached to the stop bead wall #18 using protrusion #91 and receiver #93, where such a location of the protrusion and receiver at the stop bead wall comprises a dimension less than that between the thinner portion of the base panel and the exterior sheathing #20 and thus a dimension smaller than the cement board #20 that is to abut the thinner portion of the base panel #16 and be received within such a gap as defined, where such an embodiment of Benedettini can be considered substantially perpendicular with respect to the base panel and stop bead wall elements, or can be rotated to form the perpendicular arrangement as depicted in figure 6a when used with boards #22 of a thicker thickness than that as depicted in figure 7), wherein a terminating edge of a rigid, cured cement board (#22) is removably insertable into the gap (see figure 7), wherein the terminating edge of the rigid, cured cement board is positioned between the exterior sheathing and the base panel (see figure 7).
However, Benedettini does not disclose use of a flexible spacing member such that the stop bead apparatus is placed against at a door or window jamb and compressed against the jamb as defined. It is highly well known in the art, as evidenced by Maziarz, that such stop bead assemblies can be positioned so as to abut a door or window jamb, where a flexible spacing member extends from a surface of the stop bead wall of the stop bead apparatus and contact the jamb in order to allow for movement of the jamb due to temperature changes while still maintaining a seal between the stop bead and the jamb. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the bead stop assembly of Benedettini to comprise of a flexible member that extends from an opposite side of the stop bead wall with respect to the cement board so as to contact a jamb when the stop bead wall and base panel extend substantially perpendicular to one another, as taught in Maziarz, in order to allow such a system to be used adjacent window and door jambs and allow for movement of such jambs due to temperature changes while maintaining such a seal between the bead stop and the jamb during use.
Regarding claim 19, Benedettini in view of Maziarz render obvious a finish layer (Benedettini; #28) of the stucco or a mortar of the thing veneered stone is applied over the rigid, cured cement board and the base panel (see figure 7 of Benedettini), whereby the finish layer of the stucco or the mortar of the thin veneered stone contacts and at least partially embeds into at least one aperture of the base panel (the adhesive used to fix the stone tiles of finish layer #28 to the system can extend through apertures #30 within the base panel #16 of Benedettini).

Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that “Benedettini teaches that its so-called ‘gap’ spans a thickness of the secondary substrate” and thus does not disclose a dimension less than a thickness of rigid cement board as presently amended as defined, Applicant is correct that the base panel #16 of Benedettini is positioned upon the stop bead wall #18 such that the gap formed between the right edge of the stop bead wall #18 and the inner, right surface of the base panel #16 is the same thickness as the cement board #22 that is to be received within such a gap. However, such claims only define “a dimension” and does not define that the dimension along the entire length of the base panel between the inner surface of the base panel and the exterior sheathing is less than the thickness of the cement board. As depicted in figure 7 of Benedettini, the base panel and stop bead wall are attached to one another using a protrusion #91 and receiver #93 that allows the two elements to swivel with respect to one another, where the receiver #93 protrudes from the interior surface of the base panel #16 such that a dimension between the right end #12 of the stop bead wall and the receiver #93 is less than the dimension between the right end #12 and the thinner portion of the base panel #16. Applicant’s arguments that the swivel features between the base panel and stop bead wall alone do not support such dimension limitations as defined are considered unpersuasive since figure 7 of Benedettini clearly shows that the receiver #93 of the swivel attachment bulges past the inner surface of the base panel #16 so as to form a gap portion that is a dimension smaller than the dimension between the thinner thickness of the base panel #16 and the right end #12 of the stop bead wall #18. Such features as put forth by the Examiner are also supported by figure 6b of Benedettini, where the board #22 can contact the corner between the stop bead wall #18 and base panel #16 since such a swivel is not located there, whereas the board #22 of figure 7 is spaced from such a corner due to the extra thickness at the swivel location. Since Benedettini teach such limitations as broadly defined, the claimed invention is thus considered rendered obvious by the prior art. It is thus suggested that Applicant further define that the dimension along the entire length of the interior surface of the base panel is less than the thickness of the cement board so as to compress the cement board when assembled in order to overcome such prior art features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635